Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “a set of required values” and “a set of actual values” in the limitation. However, examiner is unclear what kind of “required value” and “actual value” are referring to. For example, is the “value” refer to the dimension of the assemblies in the interface, or interface material properties value? 
Claims 7 and 14 recite the limitation “the fastening locations of the interfacing assemblies".  There is insufficient antecedent basis for this limitation “the fastening locations” in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
accessing, by at least one processor, a model, wherein the model incorporates a plurality of roof truss assemblies, wherein the assemblies are comprised of a plurality of members; (receiving data)
detecting, by at least one processor, at least one interface between at least two roof truss assemblies, and wherein the interface type is detected; (mental process)

calculating, by at least one processor, a set of actual values associated with the interface; (mental process)
comparing, by at least one processor, if the set of actual values is within the required values; (mental process)
identifying, by at least one processor, a modification to at least one roof truss assembly involved in the interface; (mental process)
incorporating, by at least one processor, the modification into the model; (insignificant extra solution)
analyzing, by at least one processor, the model for newly created interfaces between a set of members of the model.  (mental process)

The claimed concept is a method of evaluating the connection of the roof truss assemblies based on interface type and requirement of the assemblies is directed to “Mental Process”” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The receiving data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 

This limitation “incorporating, by at least one processor, the modification into the model;” amounts to mere instructions to apply an exception in accordance with MPEP 2106.05(f) (1) and (3). For example, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. Therefore, claim 1 is an abstract idea.

The claim recites additional elements such as “processor”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification page 8 line 1-8 and page 9 line 3-5 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).  In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 

Claim 2. The computer implemented method of claim 1, wherein the interface type is associated with a horizontal interface.  (mental process)

Claim 3. The computer implemented method of claim 1, wherein the interface type is associated with a vertical interface.  (mental process)

Claim 4. The computer implemented method of claim 1, wherein the interface type is associated with a gap interface.  (mental process)

Claim 5. The computer implemented method of claim 1, further comprising, selecting, by at least one processor, at least one member and modifying the selected member. (mental process) 

Claim 6. The computer implemented method of claim 1, further comprising, selecting, by at least one processor, at least two members and modifying the selected members, wherein the members are identified as members involved in the interface.  (mental process)

Claim 7. The computer implemented method of claim 1, further comprising, identifying, by at least one processor, the fastening locations of the interfacing assemblies, and determining if the fastening locations are substantially aligned.  (mental process)


Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maly et a; (US 2004/0073410 A1), hereinafter Maly, in view of Egbertson et al (US 2008/0249749 AQ1), hereinafter Egbertson.

Claim 1. A computer implemented method comprising: 
Maly discloses accessing, by at least one processor, a model, wherein the model incorporates a plurality of roof truss assemblies, wherein the assemblies are comprised of a plurality of members; 
Maly: [0027] “In one embodiment, the system 10 handles essentially every aspect of designing an optimized structural frame for a building. The invention implements software, either in multiple modules or in an integrated, single module, to cover residential structural applications and systems from the foundation to the roof of the structure. The structural applications include at least the roof, walls, floors, connections, and structural solutions required by openings in the structure such as windows, doors, stairways, and skylights. System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings.”
[0042] “As described above, the interface modules executed by client computers 12 include a designer/spatial modeling input module. [correspond to accessing, by at least one processor, a model] The input from the designer module covers the spatial modeling of the job and includes the locations and parameters that define the basic structural elements (walls, roofs, floors, openings, objects, etc) and the resulting primary and secondary component definitions. [correspond to wherein the model incorporates a  This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities).”
See [0059] for computer system comprise of processor coupled with memory.
Maly discloses detecting, by at least one processor, at least one interface between at least two roof truss assemblies, 
Maly: [0027] “In one embodiment, the system 10 handles essentially every aspect of designing an optimized structural frame for a building. The invention implements software, either in multiple modules or in an integrated, single module, to cover residential structural applications and systems from the foundation to the roof of the structure. The structural applications include at least the roof, walls, floors, connections, and structural solutions required by openings in the structure such as windows, doors, stairways, and skylights. System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings. [correspond to detecting, by at least one processor, at least one interface between at least two roof truss assemblies]”
The connection correspond to interface between at least two roof truss assemblies.
 calculating, by at least one processor, a set of actual values associated with the interface; 
Maly: [0049] “The software implemented by system 10 preferably distributes all externally generated (user-input) and all internally generated (program-generated) structural loads and determines what members of the frame bear on other members and provides various options for load optimization. In other words, system 10 assigns loads to the building frame and develops member connectivity so that through various rules and logic, loads can be distributed through the structure and to all of the appropriate members. System 10 preferably determines which members collect loads and how the members are connected to each other and determines a loading sequence for analyzing the structure. [correspond to calculating, by at least one processor, a set of actual values associated with the interface] For example, the user can select a range of speed versus accuracy from load distribution options, which result in different levels of member design optimization. Other user-selectable options include those for manipulating user-input and program-generated loads, load locations, and reaction locations.”
Maly discloses comparing, by at least one processor, if the set of actual values is within the required values; 
Maly: [0028] “The user can also select products by verifying if a predetermined solution meets or exceeds all selected design criteria and looking across a range of products to determine a list of possible solutions. [correspond to comparing, by at least one processor, if the set of actual values is within the required values]”


wherein the interface type is detected;
recording, by at least one processors, a interface type, wherein a set of required values based on the interface type are identified; 
identifying, by at least one processor, a modification to at least one roof truss assembly involved in the interface; 
incorporating, by at least one processor, the modification into the model; and 
analyzing, by at least one processor, the model for newly created interfaces between a set of members of the model.  

However, Egbertson discloses wherein the interface type is detected; [0024-0025] “Also as shown, CAD application 105 includes a set of truss families 107. In one embodiment, each truss family 107 may describe a type of truss that is known in the art (e.g., a Howe truss, a Platt truss, a Warren truss, a Fink truss, or a Gambrel truss, to name a few well-known examples). A truss family may be defined by an overall geometry and arrangement of the component parts that make up that family. [correspond to interface type] Generally, each truss family 107 is suited for certain uses and situations. In one embodiment, truss families 107 may be used as patterns for creating truss objects in CAD model 120. …In one embodiment, truss layout 124 is generated using a specific truss family 107 and provides the geometry and dimensions of a particular truss within CAD model 120. That is, truss layout 124 may be generated based on one of truss families 107 and the positions and/or geometry of other elements of CAD model 120, such as an attachment point or a roof structure. [correspond to the  Generally, truss layout 124 may be based on the length of truss 123 as well as a position of a centerline 260 used to generate truss 123.”
Egbertson discloses recording, by at least one processors, a interface type, wherein a set of required values based on the interface type are identified; [0025-0026] Referring again to FIG. 1, CAD model 120 includes one or more trusses 123, each including a truss layout 124 and a set of structural members 125. In one embodiment, truss layout 124 is generated using a specific truss family 107 and provides the geometry and dimensions of a particular truss within CAD model 120. That is, truss layout 124 may be generated based on one of truss families 107 and the positions and/or geometry of other elements of CAD model 120, such as an attachment point or a roof structure. [correspond to recording a interface type] Generally, truss layout 124 may be based on the length of truss 123 as well as a position of a centerline 260 used to generate truss 123. As shown, each truss 123 may also include a set of structural members 125. In one embodiment, structural members 125 may include drawing elements or objects that represent real items used in architecture and construction (e.g., I-beams, columns, etc.), rather than a collection of more simple CAD drawing elements such as points, lines, and curves. … In one embodiment, each truss family 107 may also include a set of properties that may be specified by a user. Such properties may include, for example, default dimensions, default panel width, default panel quantity, specifications of materials, and the like. [correspond to wherein a set of required values based on the interface type are identified] For example, setting a "height" property for a truss family 107 may cause all trusses 123 generated from that truss family 107 to have the specified height dimension. Additionally, a user may specify 
Egbertson discloses identifying, by at least one processor, a modification to at least one roof truss assembly involved in the interface; incorporating, by at least one processor, the modification into the model; [0028] “As is known in the art, in a typical architectural design, trusses are used as components in larger structures, and are usually connected to other components. Thus, in one embodiment, CAD model 120 may also include a set of attached objects 127, representing drawing elements or objects of CAD model 120 to which trusses 123 are attached. The attached objects 127 may include beams, columns, walls, roofs, and the like. Further, the endpoint attachments between truss 123 and attached objects 127 may be persistent in the CAD model 120. That is, if a user modifies the geometry, position, or shape of one of the attached objects 127, then CAD application 105 may be configured to modify the truss 123 to maintain the attachment. [correspond to identifying, by at least one processor, a modification to at least one roof truss assembly involved in the interface] For example, the truss layout 124 and structural members 125 may be updated to maintain an attachment between the positions of supporting columns and the embodiments of 123 in CAD model 120. [correspond to incorporating, by at least one processor, the modification into the model] In such a case, a new truss object may be generated based 
Egbertson discloses analyzing, by at least one processor, the model for newly created interfaces between a set of members of the model [0034] “As stated, truss attachment tool 116 may be used to attach the top chord of truss 123 to the bottom of attached object 127. More specifically, truss attachment tool 116 may be configured to modify the geometry and position of top chord 220 to conform to the bottom surface of attached object 127, as well as to modify the shape and position of structural members 125 to conform to the geometry of attached object 127. [correspond to analyzing, by at least one processor, the model for newly created interfaces between a set of members of the model] For example, attached object 127 may be a drawing elements or objects representing a roof within CAD model 120, but may also be a simpler drawing element such as a line or a curve. Alternatively, users may specify the desired geometry for a top chord and/or a bottom chord for the truss, and truss attachment tool 116 may be configured to generate the appropriate structural members for the chord geometry, and add them to the CAD drawing.”
Maly and Egbertson are analogous art because they are from the [insert the phrase “same field of endeavor” structure development analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maly and Egbertson before him or her, to modify the method of Maly to include the truss assembly model of Egbertson because this combination simplify the process of modifying truss objects in CAD model.

Therefore, it would have been obvious to combine Maly and Egbertson to obtain the invention as specified in the instant claim(s).

Regarding Claim 8, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 8 recites “a computer program product comprising: a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor”.
Maly discloses a computer program product comprising: a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor on [0059] for computer system comprise of processor coupled with memory.

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 15 recites “a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method”.
Maly discloses a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method on [0059] for computer system comprise of processor coupled with memory.

Claim 2, 9 and 16
Egbertson discloses wherein the interface type is associated with a horizontal interface.  
Egbertson [0006] “A common truss includes two relatively horizontal members, one positioned above the other. These members are referred to as a top chord and a bottom chord, respectively. In addition, a truss also typically includes multiple members connecting the top and bottom chords, referred to as webs. [correspond to the interface type is associated with a horizontal interface] A web may be diagonal, generally meaning the web is placed at a slanted angle to connect it with the top and bottom chords, or a web may be vertical, generally meaning it is placed at a right-angle to the bottom chord.”
Egbertson [0030] “FIG. 3B illustrates the results of the truss generated from the user selections illustrated in FIG. 3A. As shown in FIG. 3B, truss 123 has been generated 

Claim 3, 10 and 17
Egbertson discloses wherein the interface type is associated with a vertical interface.  
Egbertson [0006] “A common truss includes two relatively horizontal members, one positioned above the other. These members are referred to as a top chord and a bottom chord, respectively. In addition, a truss also typically includes multiple members connecting the top and bottom chords, referred to as webs. [correspond to the interface type is associated with a vertical interface] A web may be diagonal, generally meaning the web is placed at a slanted angle to connect it with the top and bottom chords, or a 
Egbertson [0030] “FIG. 3B illustrates the results of the truss generated from the user selections illustrated in FIG. 3A. As shown in FIG. 3B, truss 123 has been generated and placed above columns 320 and 330. Truss 123 is positioned at the location marked in FIG. 3A by dashed line 360. Illustratively, truss 123 includes structural members 125. Specifically, in this case, structural members 125 include drawing elements representing a top chord 220, a bottom chord 230, a set of vertical webs 250, and a set of diagonal webs 240. [correspond to vertical interface] These drawing elements are arranged as specified by the selected truss layout, in this example a Howe flat truss selected in pull-down menu 372. Accordingly, truss 123 includes a flat top-chord, flat bottom chord and a set of panels between the vertical webs 250, each having equal widths over the length of truss 123. Further, diagonal webs 240 each slant towards the center, with panels on the left half slanting downward from left-to-right, and panels on the right half slanting upward from left-to-right, a pattern consistent with the Howe truss family.”

Claim 4, 11 and 18
Egbertson discloses wherein the interface type is associated with a gap interface.  
Egbertson [0006] “A common truss includes two relatively horizontal members, one positioned above the other. These members are referred to as a top chord and a bottom chord, respectively. In addition, a truss also typically includes multiple members connecting the top and bottom chords, referred to as webs. [correspond to the interface 
Egbertson [0030] “FIG. 3B illustrates the results of the truss generated from the user selections illustrated in FIG. 3A. As shown in FIG. 3B, truss 123 has been generated and placed above columns 320 and 330. Truss 123 is positioned at the location marked in FIG. 3A by dashed line 360. Illustratively, truss 123 includes structural members 125. Specifically, in this case, structural members 125 include drawing elements representing a top chord 220, a bottom chord 230, a set of vertical webs 250, and a set of diagonal webs 240. These drawing elements are arranged as specified by the selected truss layout, in this example a Howe flat truss selected in pull-down menu 372. Accordingly, truss 123 includes a flat top-chord, flat bottom chord and a set of panels between the vertical webs 250, each having equal widths over the length of truss 123. [correspond to  gap interface] Further, diagonal webs 240 each slant towards the center, with panels on the left half slanting downward from left-to-right, and panels on the right half slanting upward from left-to-right, a pattern consistent with the Howe truss family.”

Claim 5, 12 and 19
Egbertson discloses selecting, by at least one processor, at least one member and modifying the selected member.  
Egbertson [0028] “As is known in the art, in a typical architectural design, trusses are used as components in larger structures, and are usually connected to other 

Claim 6, 13 and 20
Egbertson discloses selecting, by at least one processor, at least two members and modifying the selected members, wherein the members are identified as members involved in the interface.  
Egbertson [0028] “As is known in the art, in a typical architectural design, trusses are used as components in larger structures, and are usually connected to other components. Thus, in one embodiment, CAD model 120 may also include a set of attached objects 127, representing drawing elements or objects of CAD model 120 to which trusses 123 are attached. The attached objects 127 may include beams, 

Claim 7, 14 
Egbertson discloses identifying, by at least one processor, the fastening locations of the interfacing assemblies, and determining if the fastening locations are substantially aligned.  
Egbertson [0028] “As is known in the art, in a typical architectural design, trusses are used as components in larger structures, and are usually connected to other components. Thus, in one embodiment, CAD model 120 may also include a set of attached objects 127, representing drawing elements or objects of CAD model 120 to which trusses 123 are attached. The attached objects 127 may include beams, columns, walls, roofs, and the like. Further, the endpoint attachments between truss 123 and attached objects 127 may be persistent in the CAD model 120. [correspond to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148